Citation Nr: 0727680	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  97-32 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from June 1941 through 
September 1945, and from December 1945 through March 1947.  
He died in October 1994 and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran died in October 1994.  At the time of his 
death, service connection was in effect for malaria and an 
appendectomy scar, both evaluated as noncompensable.  

2.  The death certificate indicates only "DOA;" however, 
competent medical evidence around the time of the veteran's 
death shows that he was treated for COPD (to include chronic 
bronchospastic bronchitis and emphysema), arteriosclerotic 
heart disease (ASHD), systemic lupus erythematous (SLE), and 
post-operative residuals of colon cancer, at the time of his 
death.

3.  The evidence of record fails to show that the veteran was 
present at the December 2, 1943, German air raid on the 
harbor of Bari, Italy, during World War II. 

4.  The record does not show that the veteran was exposed to 
mustard gas at any time during service.

5.  There is no competent medical evidence to show that the 
veteran's COPD, bronchitis, emphysema, ASHD, SLE, or colon 
cancer, manifested during service or for many years 
thereafter.
6.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the veteran's cause 
of death are not met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.316 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks Dependency and Indemnity Compensation 
(DIC) through a claim to establish service connection for the 
veteran's death. She contends that the veteran's cause of 
death was related to exposure to mustard gas during his 
active service. The preponderance of the evidence is against 
her claim, however, as there is no evidence of full body 
exposure to mustard gas during service.

To establish service connection for the cause of a veteran's 
death, the record must show that the fatal disorder or 
disease was incurred in, or aggravated by, service or, in 
some instances, was manifest to a compensable degree within 
one year of discharge. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.  

The veteran died in October 1994.  See Death Certificate.  At 
the time of his death, service connection was in effect for 
malaria and an appendectomy scar.  See July 1997 rating 
decision.  His death certificate does not show an immediate 
cause of death; rather, it simply shows "DOA."  An August 
1997 statement from a LaFollette Medical Center physician 
attempts to clarify the cause of the veteran's death.  The 
physician indicated that the veteran had a history of colon 
cancer, lupus erythematosis and COPD.  The physician also 
indicated that the veteran died of acute respiratory distress 
associated with his multiple physical ailments.  See August 
1997 statement from Dr. Wood.  The VA medical records within 
the claims folder support this statement.  The appellant 
contends that the veteran's fatal respiratory ailments, 
including COPD, were caused by exposure to mustard gas during 
service.  See appellant's October 1996 claim.  The veteran, 
prior to his death, submitted a statement in which he refers 
to a connection between exposure to mustard gas during his 
service in Italy and the disabilities that eventually lead to 
his death.  See veteran's June 1993 statement.

A claim such as this one, based upon the chronic effects of 
exposure to mustard gas, is governed under 38 C.F.R. § 3.316.  
Full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service, together with the subsequent 
development of a chronic form of laryngitis, bronchitis, 
emphysema, asthma, or chronic obstructive pulmonary disease 
(COPD), is sufficient to establish service connection for 
those conditions.  38 C.F.R. § 3.316(a)(2).  In other words, 
here the evidence must show that the veteran was exposed to 
mustard gas during service, and that the cause of his death 
was a chronic form of laryngitis, bronchitis, emphysema, 
asthma, or COPD.  Id.

The evidence clearly shows that the veteran had chronic 
bronchitis immediately prior to his death.  See October 1997 
VA handwritten treatment notes.  He was diagnosed with severe 
COPD prior to his death as well.  See October 1990 VA 
hospital report.  Throughout the record, shortness of breath, 
emphysema, bronchitis, and COPD are noted repeatedly.  See VA 
treatment records dating back to February 1975.  Thus, the 
claims folder does contain medical evidence of bronchitis, 
emphysema, and COPD, all of which are entitled to service 
connection under 38 C.F.R. § 3.316 if full-body exposure to 
mustard gas is established.  38 C.F.R. § 3.316(a)(2).  In 
fact, the June 2007 VA medical opinion shows that, assuming 
exposure, inhalation of mustard gas was a contributing factor 
to the veteran's COPD, and that the veteran died from acute 
respiratory failure secondary to COPD.  Exposure to mustard 
gas, however, cannot be assumed.  Under 38 C.F.R. 
§ 3.316(a)(2), the evidence must show that the veteran had 
full-body exposure during service.

The appellant and VA have attempted to gather the veteran's 
service personnel records from the National Personnel Records 
Center, the National Archives, and the U.S. Army's Chemical 
Materials Agency.  See appellant's September 2004 request and 
VA's May 2005 requests, respectively.  Some of the veteran's 
service records are unavailable as they were apparently 
destroyed in the 1973 National Personnel Record Center fire 
in St. Louis, Missouri.  That is not to say that they were 
all destroyed, but because the veteran's service records were 
destroyed, VA has a heightened duty to consider the 
applicability of the benefit of the doubt, to assist the 
appellant in developing the claim, and to evaluate and 
discuss the evidence favorable to the appellant.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  VA received negative 
responses from both the National Archives and the Chemical 
Materials Agency.  See May 2005 letters from the respective 
agencies.  The minimal morning reports retrieved from the 
veteran's unit (1052nd Military Police Co.) reveal that the 
veteran can be placed in Bari, Italy, in December 1943.

In particular, a Company Morning Report dated December 15, 
1943, shows that the veteran's unit was stationed in Naples, 
Italy, at that time, and a notation indicates that the 
veteran "Dy to Sk in Hosp."  While the abbreviation on this 
record is unclear, the Board concedes that a reading most 
favorable to the veteran will have him being transported to a 
hospital on that date.  There is nothing in the record 
earlier than that date.  The only additional Company Morning 
Report from the veteran's unit in Naples, Italy, is one dated 
December 27, 1943, which clearly indicates that the veteran 
"left Bari, Italy, via motor transportation, to rejoin main 
detachment.  Traveled from 0930 hours to 1800 hours of 27 Dec 
43, distance covered approximately 125 miles."  This note is 
accompanied by another note showing the veteran "Sk in Hosp 
to Dy."  Again, these abbreviations are unclear.  Without 
any additional service records, the Board determines that the 
veteran's unit in December 1943 was stationed in Naples, 
Italy, and that from December 15, 1943, through December 27, 
1943, the veteran was in a hospital in Bari, Italy.

VA Manual M21-1, Part III, Paragraph 5.18a specifies that 
veterans who underwent full-body exposure to a vesicant agent 
include those exposed during field or chamber testing, those 
exposed under battlefield conditions in World War I, those 
present at the German air raid on the harbor of Bari, Italy, 
in World War II, and those engaged in the manufacturing and 
handling of (blistering) agents during service.  History 
reveals that the German air raid on Bari, Italy, took place 
on December 2, 1943, 13 days prior to the veteran's arrival 
in the hospital.  The veteran's statement of June 1993 does 
not indicate that he was present at or near the harbor when 
the air raid took place.  There is no evidence in the claims 
folder that the veteran was present at the German air raid on 
the harbor of Bari, Italy.  In other words, there is no 
evidence that he experienced full-body exposure to mustard 
gas during his service in Italy.  See VA Manual M21-1, Part 
III, Paragraph 5.18a.  The Board notes that the veteran's 
statement prior to his death indicated that he "can't recall 
the exact dates" he was in Bari.  He made no mention of 
being there during a World War II German air raid.  It is 
reasonable to assume that had that been the case, the veteran 
would have recalled that fact and reported it in an effort to 
establish his dates in this relevant location.  He however, 
did not.  As such, there is no evidence in the available 
service records, and the veteran made no contention during 
his life, that he was present at the German air raid on the 
harbor of Bari, Italy, in World War II.  There is no evidence 
to show that he underwent full-body exposure to mustard gas.  
Thus, despite the diagnoses of bronchitis, emphysema, and 
COPD, which ultimately caused his death, service connection 
for the veteran's cause of death cannot be granted on a 
presumptive basis based upon exposure to mustard gas.  
38 C.F.R. § 3.316(a)(2).  

Even if the criteria for service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, the appellant is 
not precluded from establishing entitlement to service 
connection by proof of direct causation. See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  Again, to establish 
direct service connection for the cause of a veteran's death, 
the record must show that the fatal disorder or disease was 
incurred in, or aggravated by, service. 38 U.S.C.A. § 1110, 
38 C.F.R. §§ 3.303, 3.312.  

The veteran's October 1994 death was due to his history of 
colon cancer, lupus erythematosis, and COPD.  See August 1997 
statement from Dr. Wood.  In particular, he died of acute 
respiratory distress associated with his multiple physical 
ailments.  Id.  A VA physician recently opined that the only 
disease entities present at the time of the veteran's death 
were COPD (to include chronic bronchospastic bronchitis and 
emphysema), arteriosclerotic heart disease (ASHD), systemic 
lupus, erythematous (SLE), and post-operative residuals of 
colon cancer.  See July 2007 VA medical opinion.  The 
question is whether any of these potentially fatal diseases 
were incurred in or aggravated by service, or by the 
veteran's service-connected malaria or appendectomy scar.  38 
C.F.R. §§ 3.303, 3.312.

There is no allegation or evidence that the veteran's 
service-connected disabilities are related to his death.  His 
available service medical records show that he was treated 
for nasopharyngitis in 1942, 1943, and 1945, and for a chest 
cold in July 1942.  Following service, he was again treated 
for pharyngitis.  See July 1955 VA medical records.  After 
this treatment, the earliest indication of a respiratory 
disorder is the February 1975 treatment for chronic 
bronchitis.  See February 1975 report from Dr. Davis.  This 
is twenty years following the prior treatment, and nearly 
thirty years following service.  The veteran was then 
diagnosed with emphysema in July 1979.  There is no 
indication in the veteran's treatment records since service 
of a relationship between any of his respiratory ailments and 
an incident of service.  An August 1985 discharge summary 
from the VA Medical Center in Mountain Home, Tennessee, shows 
that the veteran had a forty-five pack per year history of 
tobacco abuse with correlating COPD and bronchospastic 
component.  An April 1985 report from the same facility shows 
that the veteran smoked one pack per day times 45 years.  
Thus, at the time of his death in 1994, the veteran had been 
smoking for more than 50 years.

In an attempt to clarify whether the veteran's cause of death 
was related to service, the Board ordered a VA medical 
opinion in October 2006.  In a sparse report, a VA examiner 
stated, "I DISAGREE that 'at least as likely as not' that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause the death 
of the veteran."  See November 2006 VA medical opinion.  The 
examiner was not clearly identified and did not provide a 
clear basis for the opinion, so the Board ordered a second 
opinion in April 2007.  The second examiner was noted as a 
pulmonologist at the VA Medical Center in Louisville, 
Kentucky.  He opined that the veteran died from acute or 
chronic respiratory failure secondary to COPD, and stated 
that the main etiology for the fatal disease was the 
veteran's tobacco smoking habit.  See June 2007 VA medical 
opinion.  While the examiner noted that exposure to mustard 
gas could have also been a contributing factor, the facts do 
not show, as discussed above, that the veteran was exposed to 
mustard gas.  

In conclusion, a complete review of the evidence of record 
shows that the veteran was treated for pulmonary and 
respiratory diseases for many years after service, but that 
there is no evidence suggesting that these ultimately fatal 
diseases were caused by any incident of service.  And, the 
only VA medical opinion on the matter suggests that the 
veteran's years of tobacco use were the main etiology for his 
fatal COPD.  

While the Board respects the appellant's sincerity in her 
belief that the veteran's cause of death was related to his 
active service, her statements are not competent evidence of 
a medical nexus.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Competent medical evidence 
of a connection between veteran's COPD and chronic bronchitis 
and his active service is required for the appellant's claim 
to be granted.

Because the only medical opinion of record with probative 
weight suggests that there is no connection between the 
veteran's cause of death and his service-connected 
disabilities or any incident of service, the preponderance of 
the evidence is against the appellant's claim.  The benefit-
of-the- doubt rule is, therefore, inapplicable. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In the absence of 
competent evidence relating the veteran's cause of death to 
his service-connected disabilities, or to an established 
event, injury, or disease during active service, entitlement 
to service connection is not warranted.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the appellant in 
the development of her claim for entitlement to service 
connection for the cause of the veteran's death.  Sufficient 
evidence is available to reach a decision and the appellant 
is not prejudiced by appellate review at this time.

VA sent the appellant letters in May 2001, June 2004, and May 
2005 informing her of the evidence necessary to establish her 
claim.  She was notified of what was necessary to establish 
her claim, what evidence she was expected to provide, and 
what VA would obtain on her behalf.  The June 2004 letter 
also asked the appellant to send VA any pertinent evidence 
she had regarding her claim.  Thus, these letters satisfied 
the requirements of 38 C.F.R. § 3.159(b)(1) (2006).  While 
the appellant was not informed of the type of evidence 
necessary to establish an effective date or a disability 
rating, as is required under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), these issues are moot considering the 
disposition of this issue on the merits.  

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the appellant in substantiating 
her claim under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the appellant's 
statements, the veteran's available service medical and 
personnel records, and VA and private treatment records have 
been associated with the claims folder.  The Board also 
obtained two VA medical opinions in an attempt to assist the 
appellant to establish her claim. Both opinions are of 
record.  As discussed in the decision, above, the veteran's 
service records were destroyed by fire.  In May 2005, VA 
attempted to retrieve all available records from the National 
Personnel Records Center, the U.S. Army's Chemical Materials 
Agency, and the National Archives.  All available service 
records are associated with the claims folder.  The appellant 
has been afforded several opportunities, but has not notified 
VA of any additional available relevant records with regard 
to her claim.  

VA has done everything reasonably possible to assist the 
appellant.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


